Proposed Pre-Trial Order                                                   September 22, 2021

       All other deadlines and instructions in the Court’s July 23, 2020, December 2, 2020, and

March 19, 2021 Orders remain in full force and effect. Docs. 7, 17, 22. The parties’ pre-trial

conference scheduled for August 6, 2021, is cancelled. The parties’ pre-trial conference and trial

will be re-scheduled by further Order of the Court.

       SO ORDERED, this 6th day of July, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
